United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2450
                       ___________________________

                                 Terry Lee Ward

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Randy Watson, Warden, Varner Super Maximum Unit, ADC; Danny Burl,
Warden, Maximum Security Unit, ADC; C. Budnik, Varner Super Maximum Unit,
 ADC; Bolden, Major, Varner Supermax, ADC; Stephens, Inmate Property Room
Supervisor, Varner Supermax, ADC; Brown, Sergeant, Varner Supermax, ADC; Does

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: November 1, 2019
                           Filed: November 6, 2019
                                [Unpublished]
                                ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Terry Ward appeals the district court’s1 preservice dismissal of some claims,
and the adverse grant of summary judgment as to other claims in his pro se 42 U.S.C.
§ 1983 action, in which he alleged that defendants denied him access to the courts by
denying him access to his legal materials while he was housed in punitive isolation,
retaliated against him, and acted with deliberate indifference to his medical needs.
Having carefully reviewed the record and the arguments on appeal, we conclude that
the district court did not abuse its discretion in dismissing without prejudice claims
other than the access-to-courts and retaliation claims against defendant Danny Burl.
Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008) (standard of review). After
de novo review, we also conclude that summary judgment was properly granted for
the reasons stated by the district court. See Boude v. City of Raymore, 855 F.3d 930,
933 (8th Cir. 2017) (standard of review).

       Accordingly, Ward’s motion for relief is denied, and the judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable D. P. Marshall, Jr., Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-